DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment / Restriction election received on 05/09/2022 has been acknowledged. Claims 1-20 are now pending and have been considered below.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 05/09/2022 is acknowledged.
The restriction of Group II (claims 9-15) has been reconsidered and withdrawn as explained below. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group III. 
Election was made with traverse in the reply filed on 05/09/2022. 
Applicant's election with traverse of Group I in the reply filed on 05/09/2022 is acknowledged. The traversal is on the ground(s) that the inventions are sufficiently closely related. The traversal is found persuasive with regards to Group II (claims 9-15), however is not found persuasive with regards to Group III (claims 16-20) since the method claims would involve independent and distinct processes . 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 418.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7 and 15, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 7, at line 2, the recitation “a stud-end sleeve grip” renders the claim indefinite because it is unclear if this is referring to the previously recited “a stud-end sleeve grip”.
As per claim 15, at line 2, the recitation “a foundation” renders the claim indefinite because it is unclear if this is referring to the previously recited “a foundation”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 910, and 15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (U.S. Patent No. 8,881,478).
As per claim 1, Gray et al. teaches an inter-column anchor (figure 3) comprising: a header anchor (at 110; figure 3) comprising: a flange (120) configured to abut an upper surface of a header (figure 3); and a tension adjustment element (124); a foundation anchor (at 118) configured to engage a hole (hole into which 118 extends) in a foundation (112); and a tension wire (24) configured to engage the header anchor and the foundation anchor (figure 3), wherein the inter-column anchor is configured to apply a downward force to the header above a column to resist a lift to a roof overhang from an updraft (it is understood that the inter-column anchor is capable of being configured to apply a downward force to the header above a column to resist a lift to a roof overhang from an updraft).
As per claim 2, Gray et al. teaches the foundation anchor comprises an expanding concrete anchor (it is understood that the foundation anchor is capable of functioning as an expanding concrete anchor).
As per claim 6, Gray et al. teaches the header anchor is affixed to the tension wire via a stud-end sleeve grip (1).
As per claim 7, Gray et al. teaches the foundation anchor is affixed to the tension wire via a stud-end sleeve grip (coupler 117; it is understood that the coupler is capable of functioning as a stud-end sleeve grip).
As per claim 9, Gray et al. teaches a kit (figure 3) comprising: a header anchor (at 110; figure 3); a foundation anchor (at 118) configured to engage a hole (hole into which 118 extends) in a foundation (112); and a tension wire (24) configured to engage the header anchor and the foundation anchor (figure 3) wherein the kit is configured to be installed with the tension wire disposed inside a column disposed between a header and the foundation, to apply a compressive force to the column (it is understood that the tension wire is capable of being configured to be installed with the tension wire disposed inside a column disposed between a header and the foundation, to apply a compressive force to the column).
As per claim 10, Gray et al. teaches the foundation anchor comprises an expanding concrete anchor (it is understood that the foundation anchor is capable of functioning as an expanding concrete anchor).
As per claim 15, Gray et al. teaches a concrete adhesive for securing the foundation anchor into a foundation (it is understood that the foundation 112 is concrete and concrete inherently contains an adhesive, therefore the limitation is met).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 8,881,478).
As per claims 3 and 11, Gray et al. teaches the foundation anchor comprises: a sleeve (coupler 117); and a bolt (anchor bolt 118) configured to engage the sleeve (figure 3).
Gray et al. fails to disclose the sleeve is internally threaded. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupler internally threaded in order to better catch the threads of the anchor bolt. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sleeve of Gray et al. to be internally threaded, in order to facilitate adjustment of the tension in the rod to provide the desired resistance force.
As per claim 12, Grey et al. fails to disclose a second foundation anchor comprising an expanding concrete anchor.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate second foundation anchor comprising an expanding concrete anchor, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a duplicate second foundation anchor comprising an expanding concrete anchor, in order to double the support for providing a higher level of tension.
	
Claim(s) 4, 5, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 8,881,478) in view of Jeon (KR 102033150) with Espacenet translation.
As per claims 4 and 13, Gray et al. fails to disclose a tension wire length adjuster.
Jeon discloses an earthquake-resistant reinforcement (paragraph 002) including a tension wire length adjuster (330; paragraph 0064).
Therefore, from the teaching of Jeon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Gray et al. to include a tension wire length adjuster, as taught by Jeon, in order to adjust the length of the rod as needed per the dimension of the structure to facilitate assembly.
As per claims 5 and 14, Gray et al. fails to disclose the foundation anchor comprises a tension adjustment element.
Jeon discloses an earthquake-resistant reinforcement (paragraph 002) including a tension adjustment element (330; paragraph 0064).
Therefore, from the teaching of Jeon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Gray et al. to include a tension adjustment element, as taught by Jeon, in order to adjust the tension of the rod as needed per the dimension of the structure to facilitate assembly.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 8,881,478) in view of Frye (U.S. Patent No. 5,355,640).
As per claim 8, Gray et al. fails to disclose the foundation anchor is affixed to the tension wire via an eye loop.
Frye discloses an anchor system (title) wherein the foundation anchor is affixed to the tension wire via an eye loop (26).
Therefore, from the teaching of Frye, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Gray et al. such that the foundation anchor is affixed to the tension wire via an eye loop, as taught by Frye, in order to quickly attach the tension element to the loop to facilitate assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to header anchors in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633

/JAMES M FERENCE/Primary Examiner, Art Unit 3635